Citation Nr: 0315779	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1955 to September 
1957.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of November 1992 by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, regional office (RO) which denied service 
connection for post-traumatic stress disorder.  The Board 
remanded the case for additional development in April 1996 
and again in January 1997.  In March 1999, the Board issued a 
decision confirming the denial of service connection for 
post-traumatic stress disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In October 1999, the 
Secretary of Veterans Affairs (Secretary) and the veteran, 
through his attorney, filed a Joint Motion to Remand and to 
stay further proceedings.  The joint motion specified that 
additional development was needed, specifically another 
psychiatric evaluation to definitively determine whether the 
veteran satisfies the criteria for a diagnosis of post-
traumatic stress disorder.  The Court granted that motion in 
November 1999.

Before any action was taken on the Joint Motion to Remand, 
the veteran's attorney requested a hearing before a traveling 
Member of the Board sitting at the RO in Los Angeles, 
California.  The Board remanded the case in June 2000 for the 
purpose of scheduling such a hearing.  Subsequently, however, 
the veteran's attorney withdrew his request for such a 
hearing.  In February 2002, the Board remanded the case to 
the RO for further development, to include completion of the 
development requested in the Joint Motion.  The requested 
development has since been completed, to the extent possible, 
and the case is now ready for appellate review.  





FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The veteran was not involved in combat during service.

3.  The veteran has been diagnosed as having PTSD based on 
his account of having witnessed the deaths of other 
servicemen due to a howitzer explosion during service.

4.  Although the occurrence of a howitzer exposure during 
service has been verified, there is no verification that the 
veteran was exposed to this stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  VA has now promulgated regulations implementing the 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Hence, it 
applies in the instant case.  The VCAA eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims and to notify them. 

The Board finds that the VA's duties under the VCAA and 
implementing regulations are fulfilled.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  Discussions in the rating decisions, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
his claim and what evidence was of record, and complied with 
the VA's notification requirements.  The communications, such 
as a letter from the RO dated in May 2002, provided the 
appellant with an explanation of what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
veteran with the applicable regulations in the SOC and SSOCs.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  All relevant 
evidence identified by the veteran was obtained and 
considered.  The claims file contains the veteran's service 
medical records.  Post-service treatment records have also 
been obtained.  The RO made appropriate efforts to attempt to 
verify the claimed stressors.  The RO has obtained the 
veteran's available service personnel records, and contacted 
the service departments.  The medical evidence is sufficient 
to show that he has symptoms which meet the criteria for a 
diagnosis of post-traumatic stress disorder.  Therefore, a VA 
psychiatric examination, as was requested in the joint motion 
for remand dated in October 1999, is no longer necessary.  
Some letters to the veteran requesting his assistance in 
development of evidence have been returned as undeliverable.  
The Board wrote to the veteran's attorney in April 2003 and 
requested a new address, but received no response.  "In the 
normal course of events, it is the burden of the (appellant) 
to keep the VA apprised of (their) whereabouts[,]" and that 
"there is no burden on the part of the VA to turn up heaven 
and earth to find (an appellant),"  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to evaluate the veteran's claim.  
The Board is unaware of any additional relevant evidence 
which exists but has not been obtained.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO take additional action under the new 
Act and implementing regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a psychosis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:  (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  (2) If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  (3) If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger post-traumatic stress disorder, to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The question of whether a claimed 
stressor was severe enough to cause PTSD in a particular 
individual is now a clinical determination for the examining 
mental health professional.  See Cohen, supra.  

Nothing in Cohen, however, negates the requirement for a 
noncombat veteran to produce credible corroborating and 
supporting evidence of any claimed stressor used in 
supporting a diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  The corroboration may be by service 
records or other satisfactory evidence.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  In Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen.


III.  Background Information and Analysis

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder as the result 
of a traumatic incident during his active duty service.  He 
asserts that his stressor involved an incident in which other 
men were killed when a howitzer exploded.  The veteran does 
not contend, and his available service records do not 
demonstrate, that he engaged in combat with the enemy.  

The veteran's DD 214 shows that he served in the United 
States Army from October 1955 to September 1957.  His 
military occupational specialty was field communications 
crewman.  He did not receive any decorations, medals, badges 
commendations, citations or campaign ribbons, and it was 
noted that he had not received any wounds as a result of 
action with enemy forces.  

The veteran's service medical records do not contain any 
references to a psychiatric disorder.  The report of medical 
history given by the veteran in August 1957 for the purpose 
of his separation from service shows that he denied a history 
of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry.  The report of a 
medical examination conducted at that time shows that 
psychiatric evaluation was normal.  There are also no 
references in the service medical records to any wounds 
received during combat, or injuries incurred during a 
howitzer explosion.

The earliest diagnosis of a psychiatric disorder was many 
years after the veteran's separation from service.  There is 
no medical evidence linking any current diagnosis (other than 
post-traumatic stress disorder) to service.  The Board notes 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, the Board finds that a psychiatric disorder was 
not present during service, and a psychosis was not manifest 
within a year after the veteran's separation from service (so 
as to permit application of chronic disorder presumptions 
afforded for psychoses).

Regarding the veteran's claim that he developed PTSD as a 
result of service, the Board finds that at least some of the 
medical evidence which has been obtained reflects that PTSD 
has been diagnosed.  For example, a psychiatric report dated 
in January 1993 from John S. Ford, a psychiatrist, shows that 
the veteran gave a history of running to the area of a 
howitzer explosion in service and viewing bodies at the 
scene.  The psychiatrist requested that the veteran's claim 
for service-connected disability be considered on the basis 
of post-traumatic stress disorder precipitated by his viewing 
the explosion and accident site.  Similarly, VA hospital 
discharge summaries dated in January and May 1998 reflect a 
principal diagnosis of post-traumatic stress disorder, 
chronic.  The report of psychological testing conducted at a 
VA facility in March 2001 was interpreted as showing a 
"classic post-traumatic presentation."  In light of such 
evidence, the Board concludes that reasonable doubt may be 
resolved in the veteran's favor as to the question of whether 
he has symptoms which meet the criteria for a diagnosis of 
post-traumatic stress disorder.  Further development as to 
the question, such as affording another VA psychiatric 
examination, is not warranted.

Significantly, however, the evidence of record does not 
establish that the veteran was exposed in service to the 
stressor upon which the diagnosis of PTSD was based.  The 
Board notes that, in a statement in support of claim dated in 
January 1990, the veteran reported that his post-traumatic 
stress disorder started in the "Summer of 1955".  He said 
that while he was stationed in Babenhausen, Germany, some of 
his friends were killed when "a tank gun powder exploded."  
He said that they were with the 267th Field Artillery 
station.  He listed the names of 8 people.  The veteran 
stated that he was also with the 267th Field Artillery and 
transferred to the 36th Field Artillery Headquarters.  He did 
not specifically include any details as to his role in this 
incident.  During a hearing held in July 1990, the veteran 
stated that "It happened when I was in Germany.  Some 
friends of mine, they were out on maneuvers, training 
exercise, and what happened while they were out on maneuvers, 
a gunpowder, you see, the explosion in the [howitzer] blowed 
up, you see.  And, during that time, afterwards I began to 
get these symptoms of nightmares of this happening, this 
incident, and awakening at night, and having stress, and I 
thought [an] awful lot of these fellows."  Later during the 
hearing, the veteran denied being injured in that incident.  
Again, the veteran did not specifically state his role in the 
incident or even whether he was also out on the maneuvers 
when the incident occurred.  

The Board notes that the only item of evidence which arguably 
provides corroboration for the claimed stressor is a copy of 
a morning report dated May 25, 1957, from Battery A, 267th 
Armored Field Artillery Battalion which indicates that two 
servicemen where killed and another wounded when there was a 
malfunction or explosion of a howitzer breech block.  It was 
stated that the permanent station was Babenhausen, Germany, 
and the present station was Grafenwohr, Germany.  The names 
of the 3 serviceman listed in the morning report were 
different than the names of the 8 serviceman previously 
provided by the veteran.   

The Board notes that the claims file includes the veteran's 
DD 214 which reflects that his military occupational 
specialty was field communications crewman, with a related 
civilian occupation of lineman.  His last duty assignment as 
of discharge in September 1957 was at the Headquarters 
Battery of the 36th Field Artillery Group.  No additional 
service personnel records are associated with the claims 
file.  A document from the National Personnel Records Center 
addressed to the veteran and dated in May 1994 indicates that 
the records were not in their files and may have been 
destroyed by fire.

The veteran's service medical records include some references 
to his assignments during service.  The veteran entered 
service in October 1955.  A service medical record dated in 
January 1956 shows that he was assigned to B Battery of the 
267th Field Artillery Battalion.  A dental record dated in 
December 1956 also reflects that he was assigned to that 
unit.  Significantly, however, a record dated in "March" 
reflects that the veteran's unit was the 36th FAGP (Field 
Artillery Group).  When examined in August 1957 for the 
purpose of separation from service, it was again noted that 
he was assigned to the Headquarters Battery of the 36th Field 
Artillery Group.  

A search of morning reports was previously conducted and the 
National Personnel Records Center reported in October 1996 
that the morning reports reflected that the veteran was 
assigned to the HQ Battery of the 36th Field Artillery Group 
in April 1957, and that the morning reports for that unit did 
not include references to the claimed injury or accident.

The Board notes that these records, taken as a whole, suggest 
that the veteran was once assigned to a unit (B Battery of 
the 267th Field Artillery Battalion) which was closely 
affiliated with the unit which sustained losses as a result 
of a howitzer explosion in May 1957 (A Battery, 267th Armored 
Field Artillery Battalion), but that he was reassigned to 
another unit (the 36th Field Artillery Group) prior to the 
date of the occurrence of that incident.  

Because the veteran's stressor account was not detailed, the 
Board previously noted that it was difficult to judge the 
credibility of the account, and whether his account is 
consistent with the other evidence of record.  In light of 
the foregoing, the Board found that further development with 
respect to the claimed stressor was warranted.  Accordingly, 
the Board remanded the case for further development.  The RO  
sent letters to the veteran requesting that he provide 
additional information regarding the claimed stressor, but 
the veteran did not respond.  The Court has stated that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Zarycki v. 
Brown, 6 Vet. App. 91, 100 (1993).  

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.  

In reviewing the veteran's contentions and statements since 
his active service, the Board finds that his assertions 
regarding his claimed stressors are not credible.  The 
veteran's reports of stressors have inconsistencies compared 
with the morning reports of the actual events, which render 
his account suspect.  In this regard, the Board notes that 
the morning report shows only two men killed and one injured, 
while the veteran reported that eight people were involved.  
In addition, the names reported by the veteran do not match 
the names contained in the morning reports pertaining to the 
incident.

The Board finds that the present case differs substantially 
from a recent court decision which indicated that a rocket 
attack at a large base in Vietnam may be a sufficient PTSD 
stressor, and a veteran's claimed personal exposure to the 
rocket attack will be satisfactorily corroborated by his 
presence with his unit which was known to be generally 
exposed to the rocket attack.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The facts of the present case differ 
substantially enough from the Pentecost case as to prevent 
the principles discussed in that case from providing a basis 
for allowing the present claim.  The Pentecost case involved 
a diagnosis of post-traumatic stress disorder based simply on 
having heard rockets whistling overhead and being in fear on 
that basis.  The claimed stressor in Pentecost occurred 
during wartime and in a war zone.  Therefore, the fact that 
the Pentecost veteran's unit was in the general area where 
rocket attacks occurred was sufficient to verify his claimed 
stressor even in the absence of evidence confirming that a 
rocket attack directly affected his unit by causing 
casualties or damage in his immediate area.  The Board notes 
that part of the underlying rationale of that decision is the 
fact that a rocket attack would reasonably inspire fear in 
anyone who hears such rockets as the person would potentially 
be in danger.  The claimed stressor in the present case, in 
contrast, occurred during peacetime and did not involve an 
incident in which anyone except those in the immediate area 
were at risk or would have been exposed to stressful 
circumstances.  The Board notes that in the present case the 
post-traumatic stress disorder diagnoses were based on a 
specific history of seeing men injured immediately after the 
howitzer explosion occurred.  In the present case, however, 
it appears that the veteran had changed units by the time the 
event occurred, and was not, therefore, in the immediate 
vicinity of the howitzer explosion and could not have seen 
the aftermath.  Thus, the objective evidence in this case 
indicates that the veteran was not at risk or otherwise 
exposed to a stressor.   

In summary, the record does not corroborate the veteran's 
accounts of exposure to the stressful incident he claims he 
was exposed to during his active service.  Although PTSD has 
been diagnosed, the question of whether he was exposed to a 
stressor in service is a factual determination and VA 
adjudicators are not bound to accept the veteran's statements 
of exposure to combat simply because treating medical 
providers have done so. Wood, 1 Vet. App. at 193.  The 
statements from the veteran upon which the diagnosis of PTSD 
was made are unsupported by any credible evidence.  Although 
the occurrence of a howitzer exposure during service has been 
verified, there is no verification that the veteran was 
exposed to this stressor.  As a result, under 38 C.F.R. 
§ 3.304(f), the diagnoses of PTSD cannot form the groundwork 
necessary to support the veteran's claim.  The Board finds 
that the evaluations which produced diagnoses of PTSD relied 
on unconfirmed stressors.  VA treating psychiatrists clearly 
based the diagnosis of PTSD on unconfirmed stressors.  
Establishing service connection for PTSD requires both a 
medical diagnosis of that disability and credible supporting 
evidence that the claimed in-service stressor actually 
occurred (as well as competent evidence of a nexus between 
the two).  38 C.F.R. § 3.304(f).  In the absence of credible 
supporting evidence of a stressor, the diagnosis of PTSD by a 
medical professional is insufficient to establish service 
connection for such disorder.  Accordingly, the Board 
concludes that PTSD was not incurred in or aggravated by 
service.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

